DETAILED ACTION
Status of Claims:
Claims 1-31 and 33-37 are pending.
Claims 7, 9, 16-18, 20, 23, 24, 26, and 27 are amended.
Claim 32 is canceled.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/5/2021, with respect to claims 1-26 have been fully considered and are persuasive.  The rejection of claims 1-26 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 4/5/2021, with respect to the rejection(s) of claim(s) 27-31 and 33-37 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and Guerrero et al, the article “Simultaneous nitrification-denitrification of wastewater: effect of zeolite as a support in sequential batch reactor with step-feed strategy”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31  and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 31 and 33:
	The claims refer to “a carrier” however there is already antecedent basis for “a carrier” within the claims therefor it is not clear if an additional carrier is being required or not. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 does not further limit claim 27. Claim 27 requires that the ammonia ion .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 28, 31, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by and Guerrero et al, the article “Simultaneous nitrification-denitrification of wastewater: effect of zeolite as a support in sequential batch reactor with step-feed strategy”.

Regarding Claim 27:
	Guerrero teaches the apparatus for the treatment of water, the apparatus comprising at least one reactor comprising a heterotrophic denitrifying biomass on a carrier and a nitrifying biomass on a carrier and an ammonium ion absorbent (on zeolite), wherein the ammonium ion absorbent is provided on the same carrier as either or both of the heterotrophic denitrifying biomass and the nitrifying biomass (zeolite is the carrier therefore both biomass are provided on the same carrier) (see Abstract).


	Guerrero teaches the apparatus for the treatment of water in accordance with claim 27, wherein the heterotrophic denitrifying biomass and the nitrifying biomass are provided on the same carrier (it is a SBR therefore both bacteria are on the same carrier).

Regarding Claim 31:
	Guerrero teaches the apparatus for the treatment of water in accordance with claim 27, wherein the ammonium ion absorbent is provided on a carrier (zeolite is the carrier and absorbent therefore it is provided on the carrier).

Regarding Claim 33:
	Guerrero teaches the apparatus for the treatment of water in accordance with claim 27, wherein the ammonium ion absorbent is a carrier (zeolite is the carrier) (see abstract).

Regarding Claim 34:
	Guerrero teaches the apparatus for the treatment of water in accordance with claim 27, wherein there is provided one reactor (see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 29, 30 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al (US 2013/0240420) in view of and Guerrero et al, the article “Simultaneous nitrification-denitrification of wastewater: effect of zeolite as a support in sequential batch reactor with step-feed strategy”.

Regarding Claim 27:

	Robertson does not disclose an ammonium ion absorbent, wherein the ammonium ion absorbent is provided on the same carrier as either or both of the heterotrophic denitrifying biomass and the nitrifying biomass.
	Guerrero teaches an ammonium ion absorbent (zeolite), wherein the ammonium ion absorbent is provided on the same carrier (the zeolite is the carrier therefore it is provided on the same carrier) as either or both of the heterotrophic denitrifying biomass and the nitrifying biomass (see abstract).
	Robertson and Guerrero are analogous inventions in the art of nitrogen removal from wastewater. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the carrier of Robertson with the zeolite of Guerrero because allows for higher biomass concentrations which decreases the start-up time of the reactor (see Guerrero, Abstract).

Regarding Claim 29:
	Robertson, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 27, wherein the heterotrophic denitrifying biomass and the nitrifying biomass are provided on different carriers (they are in different reactor therefore they are on different carriers) (see Robertson fig. 11).

Regarding Claim 30:
	Robertson, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 29, wherein the heterotrophic denitrifying biomass and the nitrifying biomass are provided in different reactors (see Robertson fig. 11).

Regarding Claim 35:
	Robertson, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 27, wherein there is provided two reactors, wherein the first reactor comprises the heterotrophic denitrifying biomass and the second reactor comprises the nitrifying biomass (see Robertson fig. 11).

Regarding Claim 36:
	Robertson, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 35, wherein the ammonium absorbent is provided in the second reactor and/or the first reactor (as previously modified the absorbent is provided in the anaerobic (second) reactor).

Regarding Claim 37:
	Robertson, as previously modified, teaches the apparatus for the treatment of water in accordance with claim 27, wherein there are provided a plurality of reactors adapted to .	

Allowable Subject Matter
Claims 1-26 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/23/2021